DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The action is in response to the claims filed on 1/3/2022.
No additional claims have been cancelled.
No additional claims have been added.
No claims have been amended.
Claims 13, 15-23, and 25-34 are pending and have been examined.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 13, 16, 17, 23, 26, 27, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaye et al (US 10,140,633)  in view of Joo (US 2006/0206380) and further in view of Shah (US 2016/0180409).


As per claims 13 and 23:

Jaye teaches A method and system of dynamically inserting content into webpages via a computer networked environment, (C9L64-C11L29) comprising: receiving, by a client device having one or more processors via a network, an information resource for display within a viewport of an application executing on the client device , the information resource having one or more elements and a content insertion script (C1L49-53; C3L6-54; C4L11-C5L27; The client device 106 may comprise, for example, a processor-based system, such as a computer system. Such a computer system may be embodied in the form of a desktop computer, a laptop computer, a personal digital assistant, a mobile device (e.g. cellular telephone, smart phone, etc.), tablet computing system, set-top box, music players, or other devices with like capability. Embodiments of this disclosure are directed to systems and methods that facilitate placement of content in a user interface based at least upon identification of one or more areas of interest in a viewport as well as a user's interactions with the user interface. In one embodiment, the content delivery system 119 can facilitate the generating of dynamic content pages such as, for example, dynamic web pages that are provided to clients 106 in response to various requests. The webpage can include placement of text, imagery, buttons etc. (elements) In one embodiment of this disclosure, the content delivery system 119 can generate a content page 126 for transmission to a client that includes client side code (e.g., client side JavaScript executed in a browser), which allows the content placement application 125 to receive data regarding the navigation input of a user as the user interacts with the content page 126 in the browser application 143. Using the data that can be captured, the content placement application 125 determines one or more areas of interest in a viewport associated with the client 106 at which a user might be gazing or looking. Accordingly, the content placement application 125, when generating a user interface rendered on the client 106, can place certain content elements in or near these areas of interest.) identifying, a first candidate content insertion location and a second candidate content insertion location for insertion of third-party content based on locations of one or more elements on the information resource, the second candidate content insertion location below the first candidate content insertion location on the information resource  (C3L26-54; C4L11-27; C5L6-27; C6L7-18; C10L18-25; Fig 8 element 805; Fig 9 element 905; C8L53-C9L25; In some embodiments, certain functionality that is described in relation to the content delivery system 119 and/or content placement application 125 can be partially or wholly executed in the client device 106. The page templates 133 can specify the placement of user interface elements with which a user on a client 106 can interact. Various webpage templates include specifying placement of text, imagery, buttons, etc. The content placement application 125 can facilitate tracking of navigation input data within a viewport on a client 106 caused by user interactions with a user interface. Depending on the navigation input data received from a client 106 the content placement application 125 can detect areas of interest in a viewport of a client 106 in which certain content can be placed. The content placement application can determine areas of interest and insert content such as sponsored links, purchasing interface elements, etc. Additionally, the content placement application 125 can place content items that are in or near another region of the viewport after a scroll event. In some embodiments, the content placement application 125 can determine the speed with which a user scrolls within a content page and asynchronously update a second area of interest that is offset from the first area of interest. In this example, the second area of interest can be calculated based upon the scroll speed of a user, which can be determined by employing client side code embedded in a content page that can track scroll events initiated by the user. Therefore, reference is now made to FIG. 9, which depicts a viewport in a client rendering the content page 126g of FIG. 8 after a scroll event. In the depicted example, the scroll event (e.g., page down event) causes the browser window to render a different area of the content page 126g in the viewport. Accordingly, the content placement application 125 can identify another region of the user interface that is offset from the first area of interest at a distance equal to one or more scroll events and identify this region as another area of interest 905. The content placement application 125 can place certain content within this other area of interest. n one embodiment of this disclosure, the content delivery system 119 can generate a content page 126 for transmission to a client that includes client side code (e.g., client side JavaScript executed in a browser), which allows the content placement application 125 to receive data regarding the navigation input of a user as the user interacts with the content page 126 in the browser application 143. Using the data that can be captured, the content placement application 125 determines one or more areas of interest in a viewport associated with the client 106 at which a user might be gazing or looking. Accordingly, the content placement application 125, when generating a user interface rendered on the client 106, can place certain content elements in or near these areas of interest.) receiving, by the client device, a third-party content item for insertion at one of the first candidate content insertion location or the second candidate content insertion location of the information resource C3L26-45; Fig 8 element 805; Fig 9 element 905; C8L53-C9L25; The content placement application can determine areas of interest and insert content such as sponsored links, purchasing interface elements, etc.) monitoring, by the client device, for a scroll event on the information resource, the scroll event having one or more scroll parameters (C3L26-45; Fig 8 element 805; Fig 9 element 905; C8L53-C9L25; Additionally, the content placement application 125 can place content items that are in or near another region of the viewport after a scroll event. In some embodiments, the content placement application 125 can determine the speed with which a user scrolls within a content page and asynchronously update a second area of interest that is offset from the first area of interest. In this example, the second area of interest can be calculated based upon the scroll speed of a user, which can be determined by employing client side code embedded in a content page that can track scroll events initiated by the user. Therefore, reference is now made to FIG. 9, which depicts a viewport in a client rendering the content page 126g of FIG. 8 after a scroll event. In the depicted example, the scroll event (e.g., page down event) causes the browser window to render a different area of the content page 126g in the viewport. Accordingly, the content placement application 125 can identify another region of the user interface that is offset from the first area of interest at a distance equal to one or more scroll events and identify this region as another area of interest 905. The content placement application 125 can place certain content within this other area of interest.) identifying, by the client device, based on the one or more scroll parameters of the scroll event, a first portion of the information resource to be displayed within the viewport of the application subsequent to processing the event C3L26-45; Fig 8 element 805; Fig 9 element 905; C8L53-C9L25; Additionally, the content placement application 125 can place content items that are in or near another region of the viewport after a scroll event. In some embodiments, the content placement application 125 can determine the speed with which a user scrolls within a content page and asynchronously update a second area of interest that is offset from the first area of interest. In this example, the second area of interest can be calculated based upon the scroll speed of a user, which can be determined by employing client side code embedded in a content page that can track scroll events initiated by the user. Therefore, reference is now made to FIG. 9, which depicts a viewport in a client rendering the content page 126g of FIG. 8 after a scroll event. In the depicted example, the scroll event (e.g., page down event) causes the browser window to render a different area of the content page 126g in the viewport. Accordingly, the content placement application 125 can identify another region of the user interface that is offset from the first area of interest at a distance equal to one or more scroll events and identify this region as another area of interest 905. The content placement application 125 can place certain content within this other area of interest.) determining, by the client device, that the first candidate content insertion location is above the first portion and that the second candidate insertion location is within or below the viewport (C3L26-45; Fig 8 element 805; Fig 9 element 905; C8L53-C9L25; The first area of interest is above the viewport as referenced by Fig 8 element 805. The second location, Fig 9 element 905, is a post a scroll activity further down the webpage form figure 8. Location 905 is in the new viewport post scroll activity. ) setting, by the client device, within the information resource, a third-party content slot at the second candidate content insertion location responsive to determining that the first candidate content insertion location is above the first portion and that the second candidate insertion location is within or below the viewport (C3L26-45; Fig 8 element 805; Fig 9 element 905; C8L53-C9L25; The first area of interest is above the viewport as referenced by Fig 8 element 805. The second location, Fig 9 element 905, is a post a scroll activity further down the webpage form figure 8. Location 905 is in the new viewport post scroll activity. Location 805 is above the viewport and location 905 with sponsored link is in the viewport.) 
Jaye does note xpressly teach identifying content spaces prior to detection of scroll events.
Joo teaches determining, by the client device, responsive to execution of the content insertion script, that the information resource is suitable for dynamic insertion of third-party content based on a size of the information resource (paragraphs [0027]-[0030], [0035]-[0037] The identification module 120 identifies the size and coordinates of the space found by the location search module 110. The data source received from the Web server 10 includes information about the coordinates of locations at which advertising content, text, etc. is to be aligned, sizes indicating the areas of the advertising content and text occupying a corresponding Web page, etc. On the basis of the data source, the Web browser of the terminal 20 completes the Web page to be displayed. The identification module 120 can read the source code, and operate the size and coordinates of the empty region, the size and coordinates of the advertising content region, the size and coordinates of the GUI region, etc. Generally, in order to complete a Web page, the size of a location must correspond to the size of content to be inserted into that location. However, in the case of the advertising system according to the present invention, a Web page provided by the Web server cannot be predicted by the terminals 20, 20' and 20''. Accordingly, if new advertising content corresponding to the size of a space of a corresponding location does not exist in the advertising content DB 140, even though the location search module 110 finds the space into which the new advertising content can be inserted, the new advertising content cannot be inserted. Therefore, the advertising content DB 140 preferably stores advertising content data having various sizes for the same advertising content.) identifying, by the client device, responsive to determining that the information resource is suitable and prior to detection of any scroll event {candidate content insertion locations} (paragraphs [0027]-[0030],[0044], [0059], Fig 6; For this operation, in the Internet advertising system including the terminals 20, 20' and 20'' connected to the Web server 10 through the Internet to relay the Internet communication of clients, the advertising system of the present invention includes a location search module 110 for searching a Web page to be displayed on the terminals 20, 20' and 20'' for the location into which new advertising content is to be inserted. In order to search for a space in which the new advertising content stored in the advertising content DB 140 is to be placed, the location search module 110 reads a data source transmitted from the Web server 10 to determine the location into which the new advertising content is to be inserted when the Web browser operates the data source and creates a Web page to be displayed on the terminal 20 based on the definition of HTML. Generally, as the space into which new advertising content can be inserted, a text region occupying a certain part of a Web page, an advertising content region, a Graphical User Interface (GUI) region of the Web browser, an empty region, etc. can be used. In the advertising system and method according to the present invention, all of the exemplified regions can be utilized as the space into which new advertising content can be inserted. In FIG. 3, an example in which a first additional advertisement part AA1 for new advertising content is formed in the empty region and is displayed through the terminal 20 is shown. The location search module 110 or 110' may further include a GUI region search module 113. As shown in FIG. 6 and 7, the GUI region search module 113 searches an area, configuring a basic format required for an Internet user to manipulate a Web browser, such as a menu bar & tool bar 310, an address window 311, a scroll bar 320 or a lower menu bar 330, for a location into which new advertising content is to be inserted. FIG. 6 illustrates an example in which a second additional advertisement part AA2 is inserted into the menu bar & tool bar 310 and/or the address window 311, and a third additional advertisement part AA3 is inserted into the scroll bar 320. The {…} indicate modifications to the claim language to show what is expressly taught by Joo. Limitations regarding the locations being above or below one another is addressed above by Jaye.) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining size before placing content and detecting open spaces as taught by Joo in order to attract the attention of the client who frequently accesses the corresponding Web page (paragraph [0007]). Further, determining size and locations for content is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach identifying a network usage metric and providing content based on the metric exceeding a performance threshold.
Shah teaches identifying, by the client device, a network usage metric for the client device with the network (paragraph [0053] On the other hand, the user information monitoring unit 816 in this embodiment is configured to obtain information related to the user 610 to which advertisements are served. The user information monitoring unit 816 may dynamically collect user-related information at runtime. The user-related information may include any information related to the user's network (e.g., network speed, bandwidth, service provider, etc.), information related the user' device (e.g., device type, brand, hardware specification, etc.), and information related the applications (e.g., browser type, version, software configuration, etc.). For instance, the user's current network speed and bandwidth may be dynamically tested and used for determining whether an advertisement placement related to rich media types of advertisements (e.g., video advertisements) should be executed or not. In one example, the lower the bandwidth available at that time, the less likely an advertisement placement reserved for video advertisements would be executed. The examiner interprets whichever bandwidth criteria required to send video advertisement to be the “threshold.” Thus if the bandwidth is over a certain amount the user would receive the video advertisement otherwise the user may be considered a low bandwidth user and such advertisement would not be provided.) determining, by the client device, that the network usage metric is above a performance threshold  (paragraph [0053] On the other hand, the user information monitoring unit 816 in this embodiment is configured to obtain information related to the user 610 to which advertisements are served. The user information monitoring unit 816 may dynamically collect user-related information at runtime. The user-related information may include any information related to the user's network (e.g., network speed, bandwidth, service provider, etc.), information related the user' device (e.g., device type, brand, hardware specification, etc.), and information related the applications (e.g., browser type, version, software configuration, etc.). For instance, the user's current network speed and bandwidth may be dynamically tested and used for determining whether an advertisement placement related to rich media types of advertisements (e.g., video advertisements) should be executed or not. In one example, the lower the bandwidth available at that time, the less likely an advertisement placement reserved for video advertisements would be executed. The examiner interprets whichever bandwidth criteria required to send video advertisement to be the “threshold.” Thus if the bandwidth is over a certain amount the user would receive the video advertisement otherwise the user may be considered a low bandwidth user and such advertisement would not be provided.) retrieving, by the client device via the network, the third-party content item for display in the third-party content slot set at the second candidate content insertion location on the information resource responsive to determining that the network usage metric is above the performance threshold (paragraph [0053] On the other hand, the user information monitoring unit 816 in this embodiment is configured to obtain information related to the user 610 to which advertisements are served. The user information monitoring unit 816 may dynamically collect user-related information at runtime. The user-related information may include any information related to the user's network (e.g., network speed, bandwidth, service provider, etc.), information related the user' device (e.g., device type, brand, hardware specification, etc.), and information related the applications (e.g., browser type, version, software configuration, etc.). For instance, the user's current network speed and bandwidth may be dynamically tested and used for determining whether an advertisement placement related to rich media types of advertisements (e.g., video advertisements) should be executed or not. In one example, the lower the bandwidth available at that time, the less likely an advertisement placement reserved for video advertisements would be executed. The examiner interprets whichever bandwidth criteria required to send video advertisement to be the “threshold.” Thus if the bandwidth is over a certain amount the user would receive the video advertisement otherwise the user may be considered a low bandwidth user and such advertisement would not be provided.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include monitoring performance metrics for determining placement as taught by Shah in order to provide more efficient and effective approaches for creating and managing advertisement placements to avoid drawbacks listed in paragraphs [0004]-[0006] (paragraphs [0004]-[0007]). Further, monitoring performance metrics for determining placement is the use of a known technique used to improve similar devices/methods in the same way.


Jaye, Shah, and Joo teach the limitations of claims 13 and 23. As per claims 16 and 26:

Jaye further teaches wherein the one or more scroll parameters includes a scroll speed corresponding to the scroll event (C8L53-C9L25 Additionally, the content placement application 125 can place content items that are in or near another region of the viewport after a scroll event. In some embodiments, the content placement application 125 can determine the speed with which a user scrolls within a content page and asynchronously update a second area of interest that is offset from the first area of interest.) and further comprising: determining, by the client device, based on the scroll speed and subsequent to processing the scroll event, that a second portion of the information resource corresponding to the first candidate content insertion location is above the first portion of the information resource that is within the viewport of the application; (C8L53-C9L25; Fig 8; Fig 9; Additionally, the content placement application 125 can place content items that are in or near another region of the viewport after a scroll event. In some embodiments, the content placement application 125 can determine the speed with which a user scrolls within a content page and asynchronously update a second area of interest that is offset from the first area of interest. In this example, the second area of interest can be calculated based upon the scroll speed of a user, which can be determined by employing client side code embedded in a content page that can track scroll events initiated by the user. Therefore, reference is now made to FIG. 9, which depicts a viewport in a client rendering the content page 126g of FIG. 8 after a scroll event. In the depicted example, the scroll event (e.g., page down event) causes the browser window to render a different area of the content page 126g in the viewport. Accordingly, the content placement application 125 can identify another region of the user interface that is offset from the first area of interest at a distance equal to one or more scroll events and identify this region as another area of interest 905. The content placement application 125 can place certain content within this other area of interest.) inserting, by the client device, responsive to determining that the second portion of the information resource corresponding to the first candidate content insertion location is above the first portion of the information resource that is within the viewport of the application, the third party content slot at the second candidate content insertion location for displaying the received third-party content item (C8L53-C9L25; Fig 8; Fig 9; Additionally, the content placement application 125 can place content items that are in or near another region of the viewport after a scroll event. In some embodiments, the content placement application 125 can determine the speed with which a user scrolls within a content page and asynchronously update a second area of interest that is offset from the first area of interest. In this example, the second area of interest can be calculated based upon the scroll speed of a user, which can be determined by employing client side code embedded in a content page that can track scroll events initiated by the user. Therefore, reference is now made to FIG. 9, which depicts a viewport in a client rendering the content page 126g of FIG. 8 after a scroll event. In the depicted example, the scroll event (e.g., page down event) causes the browser window to render a different area of the content page 126g in the viewport. Accordingly, the content placement application 125 can identify another region of the user interface that is offset from the first area of interest at a distance equal to one or more scroll events and identify this region as another area of interest 905. The content placement application 125 can place certain content within this other area of interest.)

Jaye, Shah, and Joo teach the limitations of claims 13 and 23. As per claims 17 and 27:

Jaye further teaches receiving, by the client device, a plurality of input actions performed on a touchscreen of the client device (C4L25-27; For example, the client device 106 can include or be in communication with a mouse, touch input device (e.g., capacitive and/or resistive touchscreen), keyboard, or other input devices. As an alternative example, in a touch user interface, the user often focuses his or her eyes in the region of a hyperlink when touching a touch input device to activate a hyperlink. Accordingly, the content placement application 125 can identify such a location in a viewport as an area of interest in which certain content can be placed in a user interface transmitted to a client 106.) determining, by the client device, for the input actions, locations on the touchscreen at which the input actions were performed (C5L45-58  Accordingly, the content placement application 125 can identify coordinates in the x-axis and y-axis in the viewport and identify these coordinates and/or a region surrounding these coordinates as an area of interest. As an alternative example, in a touch user interface, the user often focuses his or her eyes in the region of a hyperlink when touching a touch input device to activate a hyperlink. Accordingly, the content placement application 125 can identify such a location in a viewport as an area of interest in which certain content can be placed in a user interface transmitted to a client 106.) determining, by the client device, based on the locations on the touchscreen at which the input actions were performed, a range of coordinates of the touchscreen on which the input actions were performed (C5L45-58; claim 1; Accordingly, the content placement application 125 can identify coordinates in the x-axis and y-axis in the viewport and identify these coordinates and/or a region surrounding these coordinates as an area of interest. As an alternative example, in a touch user interface, the user often focuses his or her eyes in the region of a hyperlink when touching a touch input device to activate a hyperlink. Accordingly, the content placement application 125 can identify such a location in a viewport as an area of interest in which certain content can be placed in a user interface transmitted to a client 106.) inserting, by the client device, an action item to interact with the third-party content item at a location on the third-party content item that corresponds to the range of coordinates of the touchscreen on which the input actions were performed when the third-party content item is displayed within the third-party content slot (C5L45-58; claim 1; Accordingly, the content placement application 125 can identify coordinates in the x-axis and y-axis in the viewport and identify these coordinates and/or a region surrounding these coordinates as an area of interest. As an alternative example, in a touch user interface, the user often focuses his or her eyes in the region of a hyperlink when touching a touch input device to activate a hyperlink. Accordingly, the content placement application 125 can identify such a location in a viewport as an area of interest in which certain content can be placed in a user interface transmitted to a client 106.)

Jaye, Shah, and Joo teach the limitations of claims 13. As per claim 34:

Shah further teaches wherein the network usage metric for the client device further comprises at least one of bandwidth usage or latency for the client device with the network (paragraph [0053] On the other hand, the user information monitoring unit 816 in this embodiment is configured to obtain information related to the user 610 to which advertisements are served. The user information monitoring unit 816 may dynamically collect user-related information at runtime. The user-related information may include any information related to the user's network (e.g., network speed, bandwidth, service provider, etc.), information related the user' device (e.g., device type, brand, hardware specification, etc.), and information related the applications (e.g., browser type, version, software configuration, etc.). For instance, the user's current network speed and bandwidth may be dynamically tested and used for determining whether an advertisement placement related to rich media types of advertisements (e.g., video advertisements) should be executed or not. In one example, the lower the bandwidth available at that time, the less likely an advertisement placement reserved for video advertisements would be executed. The examiner interprets whichever bandwidth criteria required to send video advertisement to be the “threshold.” Thus if the bandwidth is over a certain amount the user would receive the video advertisement otherwise the user may be considered a low bandwidth user and such advertisement would not be provided.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include monitoring performance metrics for determining placement as taught by Shah in order to provide more efficient and effective approaches for creating and managing advertisement placements to avoid drawbacks listed in paragraphs [0004]-[0006] (paragraphs [0004]-[0007]). Further, monitoring performance metrics for determining placement is the use of a known technique used to improve similar devices/methods in the same way.


Claims 15, 25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaye et al (US 10,140,633) in view of Shah (US 2016/0180409) in view of Joo (US 2006/0206380) in view of Goh (US 2014/0040423) 

Jaye, Shah, and Joo teaches the limitations of claims 13 and 23. As per claims 15 and 25:

Joo further teaches modifying, by the client device, the third-party content item to substantially match the slot size of the of the third-party content slot to fit the third-party content item within the third-party content slot   (paragraph [0051] However, another embodiment of the present invention may further include a revision module 150 for arbitrarily adjusting the size of new advertising content to correspond to the location on the Web page. The revision module 150 is implemented by applying a thumbnail function generally used in a graphic processing program or graphic viewer program. It is apparent that the thumbnail function can be applied to the advertising system of the present invention.)

The combination does not expressly teach setting a size of a content slot based on the size of a viewport or modifying content to fit the size of the slot.
Goh teaches identifying, by the client device, a viewport size of the viewport of the application (paragraphs [0024], [0028] A second content slot 212b for presenting a second content item 214b is, based on the size of the viewport 206 and the spacing between the first content slot 212a and the second content slot 212b, arranged within the non-visible portion 208b (e.g., below the fold) ) setting, by the client device, a slot size of the third-party content slot based on the viewport size of the viewport of the application (paragraphs [0024], [0028],  A second content slot 212b for presenting a second content item 214b is, based on the size of the viewport 206 and the spacing between the first content slot 212a and the second content slot 212b, arranged within the non-visible portion 208b (e.g., below the fold).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include setting a size of a content slot based on the size of the viewport as taught by Goh in order to provide more and different content items (e.g., advertisements) to a user on a web property without requiring the web property to be refreshed or requiring a new web property to be loaded and presented to the user (paragraph [0010]). Further, setting a size of a content slot based on the size of the viewport is the use of a known technique used to improve similar devices/methods in the same way.

Jaye, Shah, Joo, and Goh teach the limitations of claims 15. As per claim 33:

Joo further teaches wherein the size of the information resource corresponds to at least one of a height or a width of the information resource (paragraphs [0027]-[0030], [0035]-[0037], Fig 3 The identification module 120 identifies the size and coordinates of the space found by the location search module 110. The data source received from the Web server 10 includes information about the coordinates of locations at which advertising content, text, etc. is to be aligned, sizes indicating the areas of the advertising content and text occupying a corresponding Web page, etc. On the basis of the data source, the Web browser of the terminal 20 completes the Web page to be displayed. The identification module 120 can read the source code, and operate the size and coordinates of the empty region, the size and coordinates of the advertising content region, the size and coordinates of the GUI region, etc. Generally, in order to complete a Web page, the size of a location must correspond to the size of content to be inserted into that location. However, in the case of the advertising system according to the present invention, a Web page provided by the Web server cannot be predicted by the terminals 20, 20' and 20''. Accordingly, if new advertising content corresponding to the size of a space of a corresponding location does not exist in the advertising content DB 140, even though the location search module 110 finds the space into which the new advertising content can be inserted, the new advertising content cannot be inserted. Therefore, the advertising content DB 140 preferably stores advertising content data having various sizes for the same advertising content. The space of the content includes width and height as depicted in Fig 3 as the spaces are rectangles.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining size before placing content and detecting open spaces as taught by Joo in order to attract the attention of the client who frequently accesses the corresponding Web page (paragraph [0007]). Further, determining size and locations for content is the use of a known technique used to improve similar devices/methods in the same way.


Claims 18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaye et al (US 10,140,633) in view of Shah (US 2016/0180409) in view of Joo (US 2006/0206380) in view of Alon et al (US 2014/0172565)

Jaye, Shah, and Joo teach the limitations of claims 13 and 23. As per claims 18 and 28:

Jaye teaches {making determinations at the client device} (C8L53-C9L25; Fig 8; Fig 9; Additionally, the content placement application 125 can place content items that are in or near another region of the viewport after a scroll event.
The combination does not expressly teach content placement based on a likelihood of conversion passing a threshold.
Alon teaches receiving, by the client device, a conversion prediction value calculated by a remote device, the conversion prediction value indicating a likelihood of a conversion event on the content item (paragraph [0041] In another embodiment, an ad is selected 312 from the retrieved one or more ads based on information about the searching user that indicates a likelihood that is greater than a predetermined threshold that the searching user would click on the selected ad, such as an expected clickthrough rate of the selected ad.) determining  {…} the conversion prediction value is above a conversion likelihood threshold (paragraph [0041] In another embodiment, an ad is selected 312 from the retrieved one or more ads based on information about the searching user that indicates a likelihood that is greater than a predetermined threshold that the searching user would click on the selected ad, such as an expected clickthrough rate of the selected ad. The {…} indicates a modification to the claims language. The limitation regarding determination being made at the client device are addressed above.) wherein setting the third-party content slot further comprises setting the third-party content slot responsive to determining that the conversion prediction value is above the conversion likelihood threshold (paragraph [0041] In another embodiment, an ad is selected 312 from the retrieved one or more ads based on information about the searching user that indicates a likelihood that is greater than a predetermined threshold that the searching user would click on the selected ad, such as an expected clickthrough rate of the selected ad.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include content placement based on a likelihood of conversion passing a threshold as taught by Alon in order to select advertisements with the best chance of being acted upon favorably and thus increase revenues. Further, the use of content placement based on a likelihood of conversion passing a threshold is the use of a known technique used to improve similar methods/devices in the same way.

Claims 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaye et al (US 10,140,633) in view of Shah (US 2016/0180409) in view of Joo (US 2006/0206380) in view of Filev et al (US 2014/0095514)

Jaye, Shah, and Joo teach the limitations of claims 13 and 23. As per claims 19 and 29:

The combination does not expressly teach identifying slots below the viewport while a top of the information resource is visible within the viewport.  
Filev teaches wherein identifying the first candidate content insertion location and the second candidate content insertion location further comprises identifying the first candidate content insertion location and the second candidate content insertion location below the portion of the information resource visible within the viewport of the application while a top of the information resource is visible within the viewport  (paragraphs [0034]-[0039]; Fig 2A; In FIG. 2A, a browser window 152-1 is shown as displaying a rendered resource 160 in a first state. The first state may be, for example, the result of rendering the resource for a first time during a user session. The rendered resource 160 defines a canvas that is larger than the viewport 162. In the first state, the viewport 162 is at a default location, e.g., such as the top left quadrant of the canvas, and as indicated by the vertical slider 154 and the horizontal slider 156. The rendered resource 160 includes content and content item slots, the latter which are respectively numbered by their corresponding ordinal position 1-6. For example, the display adjustment subsystem 130 determines, for each content item slot, a respective display area and display location of the content item slot in the resource 160. The display adjustment subsystem 130 then determines whether the content item slot with the highest slot ordinal position is within the viewport area based on the respective display area and the respective display location of the content item slot with the highest ordinal position and the viewport location and viewport area. For example, data describing the document object model of the resource 160, or other resource information, may be accessed by the display adjustment subsystem 130, and from this data the display adjustment subsystem 130 may determine the location and area of the content item slots. The location and area of the content item slot with the highest ordinal position is compared to the location and area of the viewport. )
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include identifying slots below the viewport while a top of the information resource is visible within the viewport  
as taught by Filev in order to ensure highest-ranked content items are rendered in a viewport when the viewport is not in a default position of the canvas leads to higher publisher revenues,  benefit from an increased exposure of their highest ranked advertisements, as the highest ranked advertisements will not be rendered in portions of a resource that a user may not view,  facilitate more accurate planning of advertising campaigns and users are more likely to be presented with information that satisfies their informational needs (paragraph [0008]). Further, identifying slots below the viewport while a top of the information resource is visible within the viewport is the use of a known technique used to improve similar devices/methods in the same way.


Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaye et al (US 10,140,633) in view of Shah (US 2016/0180409) in view of Joo (US 2006/0206380) in view of Suzuki (US 2014/0289058)

Jaye, Shah, and Joo teaches the limitations of claims 13 and 23. As per claims 20 and 30:

The combination does not expressly teach determining the dimension of a viewport and setting content to the entire dimensions.
Suzuki teaches identifying, by the client device, a height and a width of the viewport of the application; wherein setting the third-party content slot further comprises setting a height of the third-party content slot to the height of the viewport and a width of the third-party content slot to the width of the viewport  (paragraphs [0050]-[0055], [0061], Fig 6A-6D; 702 denotes descriptions of positioning of the advertising page on the screen. The advertising page is arranged by absolute fixed positioning with a top margin of 0 and a left margin of 0 with respect to a body (i.e., at the coordinate (0, 0)). The width is designated as 100% of the width of the screen, and the height is designated as 100% of the height of the screen. Namely, the advertising page is arranged as a full-screen advertisement with the same size as the screen.) wherein receiving the third-party content item further comprises receiving the third party content item having a height equal to the height of the viewport and a width equal to the width of the viewport (paragraphs [0050]-[0055], [0061], Fig 6A-6D; 702 denotes descriptions of positioning of the advertising page on the screen. The advertising page is arranged by absolute fixed positioning with a top margin of 0 and a left margin of 0 with respect to a body (i.e., at the coordinate (0, 0)). The width is designated as 100% of the width of the screen, and the height is designated as 100% of the height of the screen. Namely, the advertising page is arranged as a full-screen advertisement with the same size as the screen.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining the dimension of a viewport and setting content to the entire dimensions as taught by Suzuki in order to force the users attention to the content. Further, providing content at the size of the viewport is the use of a known technique used to improve similar devices/methods in the same way.

Claims 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaye et al (US 10,140,633) in view of Shah (US 2016/0180409) in view of Joo (US 2006/0206380) in view of Winsky et al (US 5,774,109)

Jaye, Shah, and Joo teaches the limitations of claims 13 and 23. As per claims 21 and 31:

The combination does not expressly teach interrupting a scroll event to show a first portion of content.
Winsky teaches wherein processing a second scroll event would display a second portion of the information resource below the first portion of the information resource, and further comprising: interrupting the scroll event to display the first portion of the information resource (C4L40-45 The book machine is provided with an operator actuated prior screen return button operatively connected to the scrolling mechanism and the display for interrupting the scrolling of text on the display, showing text of a prior screen on the display and continuing scrolling of the text beginning with the prior screen.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include interrupting a scroll event to show a first portion of content as taught by Winsky in order to direct a user to previous content. Further, interrupting a scroll event to show a first portion of content is the use of a known technique used to improve similar devices/methods in the same way.


Claims 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaye et al (US 10,140,633) in view of Shah (US 2016/0180409) in view of Joo (US 2006/0206380) in view of Badros et al (US 8,577,181)

Jaye, Shah, and Joo teach the limitations of claims 13 and 23. As per claims 22 and 32:

The combination does not expressly teach transmitting a request for content after checking a threshold page size.
Badros teaches identifying, by the client device, the size of the information resource (C3L49-53 The size determining module 114 can estimate the size of the page that is to be displayed on the client device 104a-b.) comparing, by the client device, the size of the information resource to a threshold page size; (C4L62-64 Advertisements or other content can be also displayed on the page 200. In this example the advertisements 204a-d appear to the right of the discussion 202. The number of advertisements, four in this example, can be based on the size of the page 200. The examiner interprets the threshold to be the sizes which dictate the number of advertisements. For example, if a page was a certain size it would allow for 3 advertisements or if it was not large enough it would only allow for 2 advertisements, etc.) transmitting, by the client device, responsive to determining that the size of the information resource is greater than the threshold page size, a request for third-party content (C4L62-64 Advertisements or other content can be also displayed on the page 200. In this example the advertisements 204a-d appear to the right of the discussion 202. The number of advertisements, four in this example, can be based on the size of the page 200.) and wherein receiving the third-party content item further comprises receiving the third-party content item subsequent to transmitting the request for third-party content (C4L62-64; C3L49-53 The size determining module 114 can estimate the size of the page that is to be displayed on the client device 104a-b.) Advertisements or other content can be also displayed on the page 200. In this example the advertisements 204a-d appear to the right of the discussion 202. The number of advertisements, four in this example, can be based on the size of the page 200.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting a request for content after checking a threshold page size as taught by Badros in order to select the proper number of advertisements for a particular page size. Further, transmitting a request for content after checking a threshold page size is the use of a known technique used to improve similar devices/methods in the same way.

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 103. First, with regard to identifying candidate content locations prior to detecting scroll events the examiner finds that there is no patentable distinction between identifying such locations prior to, concurrently with, or post scrolling activity. (See MPEP 2104.04 IV C. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results)). The examiner finds no new or unexpected result achieved by analyzing the resource prior to a user scrolling or after the user scrolls. In both instances, the open spaces are detected and additional content provided in the viewport of the user. Further, applicant has not defined or disclosed an advantage or improvement that would be achieved by performing the steps in this particular order. Second, even if such order of performing the steps is patentably significant over Jaye, the examiner provided reference Joo which analyzes the entire webpages and determines that size and coordinates of empty spaces, prepositioned advertisements, the page content, and the entire GUI. After identifying the empty spaces, Joo can then insert additional advertisements into those spaces. The examiner finds that such modification to the process of Jaye would be obvious to one of ordinary skill in the art at the time of the invention in order to attract the attention of the client who frequently accesses the corresponding Web page (Joo - paragraph [0007]). Further, determining size and locations for content is the use of a known technique used to improve similar devices/methods in the same way. Further, a modification of Jaye to identify the open spaces as taught by Joo would not break or destroy the process of Jaye. Jaye would merely be apprised of the available open spaces prior to the scroll event and based on the scroll event, place the content in those spaces of the viewport as opposed to scrolling, then determining open spaces, and then providing the content in the viewport. 
With regard to determining multiple placements the examiner respectfully disagrees. Jaye discloses providing content in areas of interest. Areas is plural and thus describes multiple potential placements. Even so, the claims use of multiple candidate positions is simply duplication of parts as it merely repeats the same process for multiple spaces. (See MPEP 2144.04 VI B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). Jaye provides the content to areas within the viewport just as the claimed invention. There is no new or unexpected result by having more than one candidate location in different parts of the page since it still only displays the content in the location that is within the viewport. As a result such rejections have been maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S/       Examiner, Art Unit 3688                                                                                                                                                                                                 
/KAMBIZ ABDI/       Supervisory Patent Examiner, Art Unit 3688